Mr. Justice Yerger
delivered the opinion of the court.
'The proof of the witness, Matthews, established the interest of the complainant as a tenant in common in the tract of land on which the town of Eastport is situated, to the extent of three one hundredths of the whole. No objection was taken in the court below to the deposition of Matthews, and it is too late to make any in this court. We are unable to perceive any error in the decree of the vice-chancellor directing the account, except that he has not directed an account to be taken of the value of the permanent improvements put by the defendants on that part of the property yet unsold. The complainant should account to the defendants for these improvements, in-the proportion of his interest in the property.' To* that extent the decree of the vice-chancellor is erroneous. We therefore reverse the cause, and remand the same, with directions to the vice-chancellor to enter up a decree in conformity with the views expressed in (this opinion.
Decree reversed, and cause remanded, at the cost of appellants.